DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (WO 03056117 A1, with attached machine translation which will be referenced thereto) in view of DeMitchell et al. (US 20110067301 A1), Kim (KR 20110013622 A, as cited on form PTO-1449, with attached machine translation which will be referenced thereto), and Herrera et al. (US 20150167861 A1).
 	For claim 1, Zhao teaches a hydroponic facility system for helping to save energy and grow crops, the hydroponic facility system 5comprising: 
a greenhouse (as stated throughout the translation); 
a plant growing facility including plant beds installed inside the greenhouse and configured such that crops are grown 10therein (as stated in the translation as “plant cultivation”; 
a water tank configured to collect and store water pulled up from a water resource through a deep-well motor, and to supply the stored water to the horizontal pipes of the hydroponic facility through a main pipe (as stated in the translation as “storage tanks” and “water supply pipes”); 
15a plurality of generators arranged at ends of the horizontal pipes in a longitudinal direction, and configured to generate electricity using hydraulic power of water drained to the ends of the horizontal pipes (as stated in the translation as “wind generators”, “power generators”, “solar power generators”, “hydro-turbine power generators”, etc.); 
an auxiliary water tank configured to store remaining 20surplus water used when electricity is generated through the generators (as stated in the translation as “underground water tank 355” or any one of the storage tanks as stated); 
one or more sprinklers installed in the greenhouse, and configured to spray the surplus water, pulled up from the auxiliary water tank by a constant-humidity motor, into an 25inside of the greenhouse including crops grown in the 19horizontal pipes (as stated in the translation as “water supply sprinkler pipe”, “spray water”, “water spraying equipment”, “water nozzles can be mist-like and water-like”); 
a plurality of radiators installed in the inside of the greenhouse, and configured to maintain a constant temperature (as stated in the translation as “the radiators 241D and 241F”); 
a boiler connected to the radiators through piping, and 5configured to receive the surplus water stored in the auxiliary water tank, to receive the electricity produced by the generators, and to be operated, heat the supplied surplus water, and then supply the heated water to the radiators, thereby maintaining constant temperature of the greenhouse (as stated in the translation as “solar hot water (heating) generator”, “The hot water is then sent to the radiators 241D and 241F”, “heating equipment”); 10and 
rubble embedded and installed under a bottom of the greenhouse, and configured to drain the water, sprayed from the sprinklers, into the ground and thus return the sprayed water to nature (as stated in the translation as “98A is the ground (impervious layer), and 98B is a ground resistance to prevent rain and snow from entering the ground Dipping layer, which can be cement floor, masonry floor, etc., the area of the ground impregnation layer 98A and 98B can be large or small, and land on the ecological building and surrounding ground The rainwater and snowwater on the river drain into the storage drainage channel 98 and drain to the underground storage reservoir”); 
15wherein each of the generators comprises: 
a water turbine generator configured to generate electricity using hydraulic power of water drained to a corresponding one of the ends of the horizontal pipes (as stated in the translation as “hydro-turbine power generator”, “111 is a water turbine power generation device”); and 
a storage battery (as stated in the translation as “123 is the battery of solar power generation devices”, “359-4 is a solar storage battery device”, “The solar energy can be used to transfer the power of the storage battery to the electrical appliances used by transformers and switchboards”, “The power storage and distribution system consisting of power generation devices such as mechanical energy and battery energy devices, transformer devices, switchboards, plugs, and wires can be mixed into a single configuration, and the power storage and distribution systems are integrated”).
However, Zhao is silent about a hydroponic facility including horizontal pipes installed alternately horizontally in a meandering shape inside the greenhouse and configured such that crops are grown 10therein; a booster configured to boost an AC voltage produced by 20the water turbine generator; a converter configured to convert the AC voltage boosted by the booster into a DC voltage; a storage battery configured to store the DC voltage obtained by the converter; 25an inverter configured to convert the DC voltage of the 20storage battery into an AC voltage; and an automatic transfer switch configured to selects any one of the AC voltages supplied from the booster and the inverter and supply it to a distribution board electrically 5connected to the boiler through wiring.  
DeMitchell et al. teach a hydroponic facility including horizontal pipes installed alternately horizontally in a meandering shape inside the greenhouse and configured such that crops are grown 10therein (as shown in fig. 1A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hydroponic facility including horizontal pipes installed alternately horizontally in a meandering shape as taught by DeMitchell et al. inside the greenhouse of Zhao in the event the user wishes to grow the plants hydroponically with the solution to flow downwardly through the hydroponic device due to the meandering shape of the device (as taught by DeMitchell et al. in the Abstract). 
Kim teaches a generator comprising an inverter configured to convert the DC voltage of the 20storage battery into an AC voltage (as stated in the translation as “an inverter for boosting the electricity of the battery to a rated voltage”, “Inverter 55 for boosting the electricity of the storage battery 54 to a rated voltage”); a converter configured to convert the AC voltage boosted by the booster into a DC voltage (as stated in the translation as “A generator (53) coupled to the shaft of the aberration (52) to convert kinetic energy due to rotation into electrical energy; a storage battery 54 for storing electricity generated by the generator 53”); a storage battery (55) configured to store the DC voltage obtained by the converter (as stated for the converter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the generators of Zhao include an inverter and a converter as taught by Kim to be stored in the storage battery of Zhao in order to control, by boosting, the current (either AC or DC) output for the system. 
Herrera et al. teach a booster configured to boost an AC voltage produced by 20the water turbine generator (in various paragraphs such as para. 0068,0069,0150, etc.) and an automatic transfer switch configured to selects any one of the AC voltages supplied from the booster and the inverter and supply it to a distribution board electrically 5connected to the boiler through wiring (in various paragraphs such as para. 0008,0056, 0057, fig. 23, etc.).  
25 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a booster as taught by Herrera et al. in the water turbine generator of Zhao in order to provide boosted power for the system. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an automatic transfer switch as further taught by Herrera et al. in the generator of Zhao in order to provide automatic switching of voltage from one of the devices. 
For claim 2, Zhao as modified by DeMitchell et al., Kim, and Herrera et al. teaches the hydroponic facility system of claim 1, and further teaches wherein the boiler, the constant-humidity motor, the deep-well motor, and lights installed in the greenhouse are supplied with and 10operated by power of the booster or power of the storage battery (the devices of the whole system are powered by the battery and its components such as the booster, inverter, converter, switches, etc., all of which are known devices for electrical powering).  
For claim 3, Zhao as modified by DeMitchell et al., Kim, and Herrera et al. teaches the hydroponic facility system of claim 1, but is silent about wherein the auxiliary water tank is embedded and installed in a ground so 15that it is located below the generators.
In addition to the above, Kim teaches wherein the auxiliary water tank (21) is embedded and installed in a ground so 15that it is located below the generators (as shown in the figures). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary water tank of Zhao as modified by DeMitchell et al., Kim, and Herrera et al. be embedded and installed in a ground so 15that it is located below the generators as taught by Kim in order to save space. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643